Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Disentimos; ello por razón de entender que la “sanción” impuesta en el presente caso —consistente la misma en un “apercibimiento”— es una insuficiente.
Conforme surge de la Opinión Per Curiam emitida por la mayoría del Tribunal, el abogado Angel Luis Ocasio Arriaga se apropió ilegalmente de un dinero perteneciente a un cliente. Esto es, en efecto cometió el delito de apropia-ción ilegal agravada que establece el vigente Código Penal de Puerto Rico en su Art. 166 (33 L.P.R.A. see. 4272).
El hecho de que la perjudicada fuera pariente del abo-gado querellado; que dicha perjudicada, y sus familiares, posteriormente “perdonaran” al referido abogado; y que éste restituyera el dinero que se había apropiado, no hace menos grave la conducta en que éste incurrió.
Pero, hay más. En días recientes, y por conducta similar, hemos separado del ejercicio de la profesión de abogado a otros miembros de la profesión. Ciertamente no estamos aplicando la “misma vara” en el presente caso. No se debe perder de vista que el ser consistentes en nuestra decisio-*69nes, aun cuando no es garantía absoluta de que resolvemos correctamente, sí es garantía de tranquilidad de conciencia.